             Case 3:19-cv-02573-EMC Document 180 Filed 10/25/19 Page 1 of 6




 1   Markus H. Meier, D.C. Bar No. 459715
     Alden F. Abbott, D.C. Bar No. 938688
 2   Bradley S. Albert, Md. Bar
     Armine E. Black, N.Y. Bar
 3   Daniel W. Butrymowicz, N.Y. Bar
     Rebecca L. Egeland, D.C. Bar No. 489645
 4   Elizabeth R. Hilder, D.C. Bar No. 940296
     D. Bruce Hoffman, D.C. Bar No. 495385
 5   Gail F. Levine, D.C. Bar No. 454727
     Federal Trade Commission
 6   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 7   (202) 326-3759; (202) 326-3384 (fax)
     mmeier@ftc.gov
 8

 9   Attorneys for Amicus Curiae Federal Trade Commission

10

11                                UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14
                                                  Case No. 3:19-cv-02573-EMC
15

16    STALEY, et al.                              NOTICE OF MOTION AND MOTION
                    Plaintiffs,                   FOR LEAVE TO FILE BRIEF OF
17                                                AMICUS CURIAE FEDERAL TRADE
            v.                                    COMMISION
18
      GILEAD SCIENCES, INC., et al.
19                                                 Hearing:     Jan. 16, 2020
                    Defendants.
                                                   Time:        9:00 a.m.
20                                                 Courtroom:   5 – 17th Floor
                                                   Judge:       Honorable Edward M. Chen
21

22

23

24

25

26

27

28
                                                  FTC’S MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                      CASE NO. 3:19-CV-02573-EMC
              Case 3:19-cv-02573-EMC Document 180 Filed 10/25/19 Page 2 of 6




 1                               NOTICE OF MOTION AND MOTION

 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that the Federal Trade Commission (“FTC”) hereby moves the

 4   Court for leave to file a brief as amicus curiae. The proposed amicus brief is attached to this

 5   motion as Attachment A. A proposed order granting this motion is attached as Attachment B.

 6   Plaintiffs and Defendants Gilead Sciences, Bristol-Myers Squibb, Janssen R&D Ireland, and

 7   Johnson & Johnson consent to the FTC’s filing of an amicus brief.

 8                       MEMORANDUM OF POINTS AND AUTHORITIES

 9          The Federal Trade Commission respectfully moves for leave to file an amicus curiae

10   brief in the above-captioned matter in connection with Defendant Gilead’s pending motion to

11   dismiss (Gilead’s Mot. Dismiss, ECF. No. 143).

12          In the consolidated complaint, plaintiffs allege that “at least two types of markets are

13   relevant here” because the challenged conduct “impair[ed] competition in multiple ways.”

14   Corrected Consolidated Compl. ¶¶ 376-77, ECF No. 118. In its motion to dismiss, Gilead argues

15   that the alleged product markets are “contradictory” and therefore “legally deficient.” ECF No.

16   143 at 32.

17          The FTC seeks leave to submit a brief as amicus curiae to clarify the purpose of defining

18   relevant markets in antitrust cases and the importance of considering relevant market definition

19   in light of the anticompetitive harm alleged in the particular case. Because market definition is

20   only a tool to understand whether a challenged behavior has the potential to cause genuine

21   adverse effects on competition, a single antitrust case may involve multiple relevant markets.

22          The FTC is an independent agency charged by Congress with protecting the interests of

23   consumers by enforcing competition and consumer protection laws. 15 U.S.C. §§ 41-58. It

24   exercises primary responsibility over federal antitrust enforcement in the pharmaceutical

25   industry. The agency routinely analyzes market definition issues in its investigations and

26   enforcement actions across a wide range of industries. The FTC’s unique perspective as a

27   government agency may aid the court in its analysis of the market definition issues in this case.

28
                                                      1
                                                       FTC’S MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                           CASE NO. 3:19-CV-02573-EMC
              Case 3:19-cv-02573-EMC Document 180 Filed 10/25/19 Page 3 of 6




 1   I.     District Courts Have Broad Discretion to Appoint an Amicus Curiae

 2          “[A] district court has broad discretion in the appointment of amici curiae.” California v.

 3   U.S. Dep’t of Labor, No. 2:13-CV-02069-KJM-DAD, 2014 WL 12691095, at *1 (E.D. Cal. Jan.

 4   14, 2014) (quoting Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other

 5   grounds by Sandin v. Conner, 515 U.S. 472, 487 (1995)). Because there is “no statute or rule

 6   which provides standards as to when a party should be granted leave to appear as amicus curiae

 7   at the district court level,” Dible v. City of Chandler, No. CV 03-00249-PHX-JAT, 2004 WL

 8   7336848, at *1 (D. Ariz. Dec. 23, 2004) (citing United States v. Gotti, 755 F. Supp. 1157, 1158

 9   (E.D.N.Y. 1991)), some district courts in the Ninth Circuit have turned to the Federal Rules of

10   Appellate Procedure for guidance. See, e.g., id. Rule 29 of the Federal Rules of Appellate

11   Procedure distinguishes between amicus briefs filed by federal government agencies and those

12   filed by private parties. Unlike private amici briefs, see Fed. R. App. P. 29(a)(2), (b)(2), amicus

13   briefs from federal agencies are accepted by Courts of Appeals as a matter of right. See Fed. R.

14   App. P. 29(a)(2). Amici from federal agencies offer a distinctive perspective because

15   “governmental bodies, acting as amicus curiae, possess unparalleled institutional expertise and

16   constitute a valuable means of determining how the court’s decision may affect the world outside

17   its chambers.” Michael K. Lowman, The Litigating Amicus Curiae: When Does the Party Begin

18   After the Friends Leave?, 41 AM. U. L. REV. 1243, 1261-62 (1992) (citing Comment, The

19   Amicus Curiae, 55 NW. U. L. REV. 469, 480 (1960)).

20          District courts in this Circuit “frequently welcome amicus briefs from non-parties

21   concerning legal issues that have potential ramifications beyond the parties directly involved or

22   if the amicus has ‘unique information or perspective that can help the court beyond the help that

23   the lawyers for the parties are able to provide.’” NGV Gaming, Ltd. v. Upstream Point Molate,

24   LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (quoting Cobell v. Norton, 246 F. Supp. 2d

25   59, 62 (D.D.C. 2003)); Sonoma Falls Developers, LLC v. Nevada Gold & Casinos, Inc., 272 F.

26   Supp. 2d 919, 925 (N.D. Cal. 2003) (quoting Cobell, 246 F. Supp. 2d at 62). “Even when a party

27   is very well represented, an amicus may provide important assistance to the court.” Jamul Action

28
                                                      2
                                                     FTC’S MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE
                                                                            CASE NO. 3:19-cv-02573-EMC
              Case 3:19-cv-02573-EMC Document 180 Filed 10/25/19 Page 4 of 6




 1   Comm. v. Stevens, No. 2:13–cv–01920–KJM–KJN, 2014 WL 3853148, at *5 (E.D. Cal. Aug. 5,

 2   2014) (quoting Neonatology Associates, P.A. v. C.I.R., 293 F.3d 128, 132 (3d Cir. 2002) (Alito,

 3   J.)). “The touchstone is whether the amicus is ‘helpful,’ and there is no requirement ‘that amici

 4   must be totally disinterested.’” California, 2014 WL 12691095, at *1 (quoting Hoptowit, 682

 5   F.2d at 1260); see also Funbus Sys., Inc. v. State of Cal. Pub. Utils. Comm’n, 801 F.2d 1120,

 6   1125 (9th Cir. 1986) (noting that there is no requirement for amici to “be totally disinterested”).

 7   II.    This Court Should Exercise Its Discretion to Accept the FTC’s Amicus Brief

 8          This Court should exercise its discretion to accept the FTC’s amicus brief because (1) the

 9   Court’s decision on the viability of the market definition allegations here has potential

10   ramifications for other antitrust cases; and (2) the FTC’s extensive experience analyzing antitrust

11   markets gives it a unique perspective that can help the Court beyond that of the parties’ counsel.

12          The issue of whether, as a matter of law, one class of products may involve multiple

13   different relevant antitrust markets has serious implications for antitrust enforcement generally

14   and thus for consumer welfare, not just the private litigants in this matter. Market definition is an

15   important issue in many antitrust cases, including cases brought by the government on behalf of

16   harmed consumers. Correctly interpreting the aims of market definition is essential for the

17   vibrancy of competition and consumer welfare.

18          As a government agency charged by Congress with enforcing competition laws on behalf

19   of the public, the FTC has a special interest in the interpretation and application of the legal and

20   economic principles governing the definition of relevant product markets. The FTC’s interest,

21   and the interest of consumers in general, may not be adequately represented by the private parties

22   to this litigation because each of the parties is charged with representing its own interests. Unlike

23   the parties, whose interests are focused on the outcome of this particular case, the FTC has

24   broader interests in the application of antitrust law’s consideration of relevant product markets

25   and the potential ramifications for consumer welfare. The FTC’s unique perspective as a

26   government agency may aid the Court in its analysis of the market definition issues in this case.

27          Finally, while the FTC is interested in the development of the law in this area, it takes no

28
                                                      3
                                                     FTC’S MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE
                                                                            CASE NO. 3:19-cv-02573-EMC
               Case 3:19-cv-02573-EMC Document 180 Filed 10/25/19 Page 5 of 6




 1   position on the ultimate outcome in this case. The FTC’s amicus brief is based entirely on its

 2   views of the relevant legal principles. While the FTC is “partial” in the sense of its clearly

 3   expressed interest in protecting consumers, it is not partial in the sense of expressing a view on

 4   which party should ultimately prevail.

 5   Conclusion

 6            The FTC respectfully requests that the Court grant the FTC leave to file an amicus curiae

 7   brief.

 8
              Dated: October 25, 2019                  Respectfully submitted,
 9

10
                                                       D. BRUCE HOFFMAN
11                                                     Director, Bureau of Competition

12                                                     GAIL F. LEVINE
                                                       Deputy Director, Bureau of Competition
13

14                                                     ALDEN F. ABBOTT
                                                       General Counsel, Federal Trade Commission
15

16                                                     /s Markus H. Meier
17                                                     MARKUS H. MEIER
                                                       BRADLEY S. ALBERT
18                                                     ARMINE E. BLACK
                                                       DANIEL W. BUTRYMOWICZ
19                                                     REBECCA L. EGELAND
                                                       ELIZABETH R. HILDER
20
                                                       Bureau of Competition
21
                                                       Attorneys for Amicus Curiae Federal Trade
22                                                     Commission
23

24

25

26

27

28
                                                      4
                                                     FTC’S MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE
                                                                            CASE NO. 3:19-cv-02573-EMC
              Case 3:19-cv-02573-EMC Document 180 Filed 10/25/19 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE

 2           On this 25th day of October, 2019, I hereby certify that I caused the foregoing document

 3   entitled Notice of Motion and Motion for Leave to File Brief of Amicus Curiae Federal Trade

 4   Commission to be filed via the court’s CM/ECF system, which shall send notice to the counsel

 5   of record for the parties.

 6

 7           Dated: October 25, 2019                       Respectfully submitted,

 8
                                                           D. BRUCE HOFFMAN
 9                                                         Director, Bureau of Competition
10
                                                           GAIL F. LEVINE
11                                                         Deputy Director, Bureau of Competition

12                                                         ALDEN F. ABBOTT
                                                           General Counsel, Federal Trade
13
                                                           Commission
14

15                                                         /s Markus H. Meier
                                                           MARKUS H. MEIER
16                                                         BRADLEY S. ALBERT
17                                                         ARMINE E. BLACK
                                                           DANIEL W. BUTRYMOWICZ
18                                                         REBECCA L. EGELAND
                                                           ELIZABETH R. HILDER
19                                                         Bureau of Competition
20
                                                           Attorneys for Amicus Curiae Federal
21                                                         Trade Commission

22

23

24

25

26

27

28                                                   1
                                                                  CERTIFICATE OF SERVICE ACCOMPANYING
                                                      FTC’S MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                          CASE NO. 3:19-CV-02573-EMC
